DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application, 16/603,315, is a 371 of PCT/US 2018/012051 filed January 2, 2018.
Information Disclosure Statement
The information disclosure statement filed March 29, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document of WO 2015/056230, WO 2016/152023, and WO 2017/131760. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Status
Claims Filing Date
May 24, 2022
Amended
1
New
16, 17
Pending
1-17
Withdrawn
8-15
Under Examination
1-7, 16, 17


Withdrawn Claim Objection
The following objection is withdrawn due to claim amendment:
Claim 1 line 7 “1.1”.
Response to Arguments
Colin: Prior Art 
	The applicant argues the examiner incorrectly cited Colin as US 2015/0321355, where CN 104,903,029 by Colin is included in the image file wrapper and the text aligns with examiners comments, and an English translation is available as US Patent No. 11,148,204 (Remarks pg. 6 para. 2).
	The correct citation for Colin is US 2015/0321255. Both US 2015/0321255 and CN 104903029 are national stage filings of PCT/FR2013/052867. 	 
Colin in view of Ibe: Claims 1-7
Applicant’s arguments, see Remarks pg. 8 para. 2, filed May 24, 2022, with respect to Colin in view of Ibe have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues Ibe does not teach the claimed aspect ratios for each of the claimed particle sizes (Remarks pg. 8 para. 2) because Ibe does not teach two different sets of metal particles, such that the aspect ratio taught in Ibe does not read on the claims directed to two different sets of particles of a large metal and a small metal (Remarks pg. 8 para. 2).
Colin in view of Sommer: Claims 1-7
Applicant's arguments filed May 24, 2022 with respect to Colin in view of Sommer have been fully considered but they are not persuasive.
	The applicant argues Colin does not teach the aspect ratio of the large particles and the aspect ratio of the small particles and that Sommer teaches multimodal distribution of particles having aspect ratios from about 1 to 1.6 admixed in a curable epoxy ([0016], [0018], [0020], [0025]), where Sommer does not teach a metal particle having the claimed aspect ratio (Remarks para. spanning pgs. 9-10).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Colin in view of Sommer teaches metal powder (Colin [0002], [0094], [0095]) with a bimodal (i.e. multimodal) distribution (Colin [0065], [0075], [0076]; Sommer [0015]-[0017]) with some particles having an aspect ratio of 1 and other particles having different aspect ratios that are higher (Sommer [0016]), which permits higher volume fractions and creates more points of contact between particles, increasing thermal conductivity (Sommer [0038]). 
	The applicant argues substituting particles having an aspect ratio of anything other than spherical into the invention of Colin amounts to hindsight (Remarks para. spanning pgs. 9-10).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Colin teaches preferably powders of spherical morphology ([0025]). However, Colin does not criticize, discredit, or otherwise discourage the solution claimed (MPEP 2123(II) and 2143.01(I)) of particles with as aspect ratio of 1 (i.e. spherical) with particles having different aspect ratios that are higher (Sommer [0016]), which advantageously permit higher volume fractions and create more points of contact between the particles (Sommer [0038]). 
Further, Colin, Sommer, and applicant’s invention are directed to the same problem of increasing the compactness (i.e. density) of the powder bed (Colin [0039], [0073]-[0075]; Sommer [0043]; applicant’s specification [0016] where improved heat conduction between the particles is a result of the particles touching, indicating increased compactness). Therefore, Colin and Sommer are analogous art. MPEP 2141.01(a)(I).
Seyda as evidenced by ASTM E562-11: Claims 1, 3-5, and 7
Applicant's arguments filed May 24, 2022 with respect to Seyda as evidenced by ASTM E562-11 have been fully considered but they are not persuasive.
	The applicant argues that Seyda does not teach a powder bed material including two different particle sizes with two different D50 particle size distribution values and two different aspect ratios because Seyda teaches an aging process for Ti-6Al-4 powder material for use in laser melting processes (Sect. 2.1) (Remarks pg. 10 para. 3).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the process of making the claimed powder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). Seyda teaches metal powder (2. Experimental) with two peaks in the particle size distribution (i.e. large particulate metal and small particle metal) (Fig. 1(a)) 
The applicant argues that Seyda does not teach a powder bed material including two different particle sizes with two different D50 particle size distribution values and two different aspect ratios because Seyda teaches the powder exhibits Gaussian-like distributions with an average particle size of 37.4 um and a maximum particle size of 70 um (Sect. 3.1) (Remarks pg. 10 para. 3).
The examiner respectfully disagrees. Seyda teaches “The distribution of powder particles if Gaussian-like but with a slightly higher proportion of fine particles.” Emphasis added. The particle size distribution of virgin Ti-6Al-4B powder particles in Fig. 1(a) clearly shows at least two distinct peaks, one around 15 um and a second around 40 um, which indicates the presence of two different particle sizes with two different D50 particle size distribution values and two different aspect ratios (Figs. 1(a), 1(b)).
The applicant argues that Seyda does not teach a powder bed material including two different particle sizes with two different D50 particle size distribution values and two different aspect ratios because after multiple recycling cycles Seyda teaches the particle size and hardness increases, and D50 does not present a separate and distinct D50 distribution value for large metal particle having a first aspect ratio along with a separate and distinct D50 distribution value for small metal particles having a non-overlapping second aspect ratio (Remarks pg. 10 para. 3).
The examiner respectfully disagrees. The above argument is directed to the powder particle size distribution in Seyda after multiple recycling cycles. This is not commensurate in scope with the pending rejection, which is  based on the gas atomized (i.e. virgin)  particle size distribution (2. Experimental, Figs. 1(a), 1(b)).
New Grounds
	New claims 16 and 17 are rejected over Martin in view of Colin and Sommer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Colin (US 2015/0321255) in view of Sommer (US 2006/0199309).
Regarding claims 1-4, Colin teaches a powder bed for selectively melting or sintering ([0001]-[0003]) with a bimodal powder particle size distribution ([0065]) with a d50%-1 of 3.5 um, d10%-1 of 2.2 um, and d90%-1 of 10 um, and d50%-2 of 24.5 um, d10%-2 of 15 um, and d90%-2 of 50 um ([0076]) where the particles are same-size spheres with a mean size ratio of 1/7 and where the first particle distribution represents 27% by weight (i.e. the second particle distribution is 100-27, 73%) ([0075]).

Large Particulate Metal
Small Particulate Metal

Claims 1-3
Colin [0075], [0076]
Claims 1, 2, 4
Colin [0075], [0076]
Weight %
20 to 95
55 to 75
73
5 to 80
25 to 45
27
D50 um
20 to 100
24.5
1 to 15
3.5
D10 um
10 to 30
15
0.1 to 10
2.2
D90 um
35 to 75
50
10 to 25
10


Colin teaches powders of spherical morphology ([0025]), but is silent to the aspect ratio of the large particulate metal being from 1:1 to 1.1:1 and the aspect ratio of the small particulate metal being greater than 1.1:1 to 2:1.
Sommer teaches multimodal particles with aspect ratios from 1 to about 1.6 ([0015]-[0017]) where some particles have an aspect ratio of 1 and other particles have different aspect ratios that are higher ([0016]) comprised of large particles intermixed with particles smaller in size such that the powder is different sizes with different shapes ([0038]) and has a maximum particle size of about 125 um ([0041]-[0043]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the powder of Colin for the aspect ratio of one set of particles (i.e. small or large) to be 1 and the aspect ratio of the other particles to be more than 1 to about 1.6 this shape permits higher volume fractions and create more points of contact between the particles, increasing the thermal conductivity (Sommer [0038]). One of ordinary skill in the art would make the choice of which set of particles have which aspect ratio in order to increase the compactness, or density, of the powder bed (Colin [0039], [0073]-[0075]); Sommer [0043]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Regarding claim 5, Colin teaches metal powder ([0002], [0094]), such as an alloy based on iron, titanium, cobalt, copper, magnesium, aluminum, molybdenum, tungsten, zirconium, silver, tantalum, zinc, gold, niobium, or platinum ([0095]).
Regarding claim 6, Colin teaches the material of the particles is metallic ([0002], [0094]). The broadest reasonable interpretation of the teaching of a metallic powder encompasses both elemental metal and alloys, where elemental metal reads on the claim.
Regarding claim 7, Colin teaches a bimodal powder particle size distribution ([0065]) with d50%-1 of 3.5 um and d50%-2 of 24.5 um (i.e. the large particulate metal and the small particulate metal are different because they have different d50%) ([0076]) where it is possible for the first particle distribution and the second particle distribution to present mutually different chemical compositions (i.e. the large particulate metal and the small particulate metal are different chemical compositions) ([0092]).
Claims 1, 3-5, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seyda (Seyda et al. Investigation of aging processes of Ti-6Al-4V powder material in laser melting. Physics Procedia 39 (2012) 425-431.) as evidenced by ASTM E562-11.
Regarding claims 1 and 5, Seyda teaches Ti-6Al-4V (i.e. titanium alloy) gas atomized powder (2. Experimental) with a particle size distribution that shows two peaks, one at about 15 um and another at about 40 um (Fig. 1(a)). 

    PNG
    media_image1.png
    608
    854
    media_image1.png
    Greyscale

The volume fraction of the large and small particles was estimated by imposing a grid over the micrograph of Fig. 1(b) and calculating the number of grid points that fall on a big or little particle divided by the number of grid points that fall on a particle (ASTM E562-11). See below annotated left figure where 10 grid points fall on big particles and 2 on small particles, for an estimated about 83 vol% big particles and about 17 vol% small particles. The average aspect ratio of the large and small particles was estimated by imposing perpendicular lines on 10 large and 10 small particles, finding the ratio of the lengths of the lines, then averaging. The white lines were imposed on the micrograph of Fig. 1(b), see below right figure, where the big particles have an aspect ratio of about 1.02 and the little particles have an aspect ratio of about 1.26. 

    PNG
    media_image2.png
    499
    660
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    1253
    1664
    media_image3.png
    Greyscale

Regarding claims 3 and 4, in Seyda the particle size distribution of the small and large particles have D10 and D90 values that fall within the claimed ranges (Fig. 1(a)).
Regarding claim 7, Seyda teaches two peaks in the particle size distribution, one at about 15 um and the other at about 40 um (Fig. 1(a)). This reads on the large particulate metal and the small particulate metal being different because they are different sizes.
Regarding claim 16, Seyda teaches a particle size distribution that shows two peaks, with the peak for the larger size particles being at about 40 um (Fig. 1(a)).
Regarding claim 17, Seyda teaches a particle size distribution that shows two peaks, with the peak for the smaller size particles being at about 15 um (Fig. 1(a)).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2018/0214949) in view of Colin (US 2015/0321255) and Sommer (US 2006/0199309).
	New claims 16 and 17 require the particulars of independent claim 1. The limitations of claim 1 are addressed in the below rejections.
	Regarding claims 16 and 17, Martin teaches powders for additive manufacturing ([0002]) for use in a powder bed process ([0080]) that include aluminum alloy powder with a bimodal particle size distribution having peak values at 45 um (i.e. the large particulate metal D50 particle size distribution value) and 15 um (i.e. the small particulate metal D50 particle size distribution value) ([0237]) with an aspect ratio from about 1:1 to about 100:1 ([0136]).
	Martin is silent to the wt% of the large particulate metal (i.e. 45 um peak) and the small particulate metal (i.e. 15 um peak).
	Colin teaches a powder bed for selectively melting or sintering ([0001]-[0003]) with a bimodal powder particle size distribution ([0065]) where the first particle distribution (i.e. small particulate metal) represents 27% by weight (i.e. the second particle distribution (i.e. the large particulate metal) is 100-27, 73%) ([0075]).
	It would have been obvious to one of ordinary skill in the art for the powder of Martin to have 27 wt% particles with a peak value at 15 um and 73 wt% particles with a peak value at 45 um because it optimizes relative density (Colin [0075]).
	Martin teaches particles with an aspect ratio from about 1:1 to about 100:1 ([0136]), but is silent to the aspect ratio of the large particulate metal being from 1:1 to 1.1:1 and the aspect ratio of the small particulate metal being greater than 1.1:1 to 2:1.
Sommer teaches multimodal particles with aspect ratios from 1 to about 1.6 ([0015]-[0017]) where some particles have an aspect ratio of 1 and other particles have different aspect ratios that are higher ([0016]) comprised of large particles intermixed with particles smaller in size such that the powder is different sizes with different shapes ([0038]) and has a maximum particle size of about 125 um ([0041]-[0043]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the powder of Martin for the aspect ratio of one set of particles (i.e. small or large) to be 1 and the aspect ratio of the other particles to be more than 1 to about 1.6 this shape permits higher volume fractions and create more points of contact between the particles, increasing the thermal conductivity (Sommer [0038]). One of ordinary skill in the art would make the choice of which set of particles have which aspect ratio in order to increase the compactness, or density, of the powder bed (Sommer [0043]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735